DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 07/12/2022, the following has occurred: Claim(s) 1 has been amended. Claim(s) 4 has been canceled. 
Claim(s) 1-3 and 5-7 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/12/2022, with respect to U.S.C. 112(b) rejection of “exclusion-occurring current” have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 
Applicant’s arguments filed 07/12/2022 with respect to claim(s) 1-7 have been fully considered but are not persuasive.
Applicants state in their arguments that the Office confused the step of heating a welding spot with Yun’s pre-welding process.
The Office would like applicants to clarify the difference between their heating step with Yun’s pre-welding process, which involves heating up the weld spot by applying a current through the spot-welding electrodes (par. 29). Yun’s pre-welding process performs the same act of heating up the weld spot. It is unclear how it is different than applicant’s heating step. When any metal is heated up diffusion will occur, so the diffusion of Fe into Zn is merely a result of heating the welding spot. And it is unclear what detail in the heating step would achieve a Fe concentration of 65 wt% that Yun’s pre-welding/heating step is missing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Yun (KR20150075719).
Regarding claim 1, Yun discloses a method for preventing spot welding cracking of a galvanized steel sheet (spot welding of galvanized steel sheet, title), comprising: 
preparing a galvanized steel sheet on which a plating layer is formed on at least one surface of a base steel sheet (cooling a plating layer, par. 32); 
molding the galvanized steel sheet (apply hot press forming on galvanized steel sheet and then weld them together, par. 41); 
heating a welding spot of the molded galvanized steel sheet (applying preliminary current with the galvanized steel, par. 18); and 
spot welding the heated welding spot (perform main energization, i.e. spot weld, par. 18-19), 
wherein the heating is performed using a current in the range from 0.4 times an exclusion-occurring current to the exclusion-occurring current (upper limit current strength is the current at which blowout occurs, par. 9; where it is understood that blowout is a similar phenomenon as exclusion-occurrence)
and wherein the heated welding spot has a Fe concentration of 65 wt% of more in the plating layer adjacent to an interface between the base steel sheet and the plating layer (based on applicant’s Remarks on 07/12/2022 and the specification par. 61 and 62, this limitation is interpreted as the Fe concentration of 65 wt% is a result of the heating step; 
Yun’s preliminary energization current also heats up the weld spot prior to spot welding, par. 29, and the upper current strength is the current at which blowout/spattering occurs, par. 9; since Yun discloses the same heating step, Yun’s method should also result in having Fe diffuse into the Zn plating layer such that there is concentration of 65 wt% or more Fe in the plating layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 1 above, and further in view of Okada (US 20150217396 A1).
Regarding claim 2, Yun does not disclose the method of claim 1, wherein the heating is performed an area over 1.2 times a nugget diameter.
Okada discloses spot welding for steel components wherein he discloses that for a welding nugget diameter of                         
                            4
                            √
                            t
                        
                     (mm), where t is the thickness of the steel members (par. 136), it is desirable to have a distance D (Fig. 16) from the end of the nugget diameter 14E (Fig. 16) to the end of the heat-affected-zone (HAZ) hardened portion 14L,                         
                            D
                            ≤
                            
                                
                                    t
                                
                                
                                    0.2
                                
                            
                        
                     (par. 170). Where he gives an example in table 4, where D = 1 mm, t = 1.6 mm, which means the nugget diameter is 5.05 mm and the HAZ hardened portion is ~6.05 mm which is ~1.2 times greater than the nugget diameter. Additionally, it is noted that the HAZ softening zone is larger than the HAZ hardened portion, which means to total area of the weld that is heated is larger than 1.2 times the nugget diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Okada and have a HAZ based on the equations provided. Doing so would have the benefit increasing the tension strength to make the fracture mode to be plug fracture which is more favorable (par. 163, table 4 shows an increase in joint strength, Okada).
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 1 above, and further in view of Sawnishi (US 20160271720 A1).
Regarding claim 3, Yun does not disclose the method of claim 1, wherein the heating is performed using a tungsten or copper electrode.
Sawanishi discloses a spot welder with chromium copper electrodes (par. 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Sawanishi. One of ordinary skill in the art would know that it is well-known to use copper electrodes in spot welding.
Regarding claim 7, Yun in view of Sawanishi does not discloses the method of claim 1, wherein the base steel sheet is an advanced high strength steel (AHSS) having tensile strength of 980 MPa or more.
Sawanishi discloses spot welding galvanized steel where on type of steel used has a strength of 1470 MPa (table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun in view of Sawanishi to incorporate the teachings of Sawanishi and use high strength steel. One of ordinary skill in the art would know that welding high strengths steel have uses in automobiles and other applications requiring high strength (par. 4, Sawanishi).
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 1 above, and further in view of Kojima (US 20150125716 A1).  
Regarding claim 5, Yun does not disclose the method of claim 1, wherein the heated welding spot has an average Fe concentration of 50 wt% or more in the plating layer 
Kojima discloses a method of obtaining galvanized steel sheet with a Fe concentration of between 72 wt% and 85 wt% (par. 89) for the purpose of suppressing liquid metal embrittlement (par. 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Kojima and use a galvanized steel with an Fe concentration between 72-85 wt%. Doing so would have the benefit of suppressing liquid metal embrittlement (par. 136, Kojima).
This combination of prior art would result in using a steel sheet with a Fe concentration greater than 50 wt% at the heated weld spot.
Regarding claim 6, Yun does not disclose the method of claim 1, wherein, when measuring glow discharge spectrometry (GDS) of the plating layer, an average Fe concentration, represented by Equation (1) below, is 0.5 or more: Equation (1)
Average Fe concentration = Fe (%)/(Fe(%) + Zn(%))
Kojima discloses a method of obtaining galvanized steel sheet with a Fe concentration of between 72 wt% and 85 wt% (par. 89) for the purpose of suppressing liquid metal embrittlement (par. 136), where the Fe concentration is measured using glow discharge spectrometry (par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Kojima and use a galvanized steel with an Fe concentration between 72-85 wt% and use glow discharge spectrometry. Doing so would have the benefit of suppressing liquid metal embrittlement (par. 136, Kojima) and one of ordinary skill in the art would know that glow discharge spectrometry could be used to measure the concentration.
This combination of prior art would result in using a steel sheet with a Fe concentration greater than 50 wt% at the heated weld spot.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761